DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed July 22, 2021.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4, 5, 7, and 8, are rejected under 35 U.S.C. 103 as being unpatentable over Cucin (2012/0068085) in combination with Radjy (2017/0212094) and in further view of Furrer (2013/0082099).
	With respect to claims 1 and 4, Cucin illustrates in figure 3B a tissue collection tube 11 comprising a tube body 11 that has an opening at one end and has a collar part 17A, around the opening; and a lid part 15 that is attachably and detachably mounted on the tube body and seals the opening of the tube body at the time of mounting, wherein an RFID tag 16 having an antenna built therein is provided at the collar part  17A (paragraphs 0180 and 0020 – paragraph 0180 discloses the reading/writing subsystem communicating with the RFID via antenna in a manner known in the art and further discloses in paragraph 0180, communicating with diverse types of RFID 
	With respect to claim 5, Cucin discloses in paragraph 0042, the tube, wherein the RFID tag is disposed within a structural body made of a light-transmissive material, and wherein the lid part has a recess to which the structural body is attachable in a fitting manner.
	With respect to claims 7 and 8, Cucin teaches in paragraph 0188, the tube, wherein a code (bar code) configured in one dimension or two dimensions is described in the tube body. 
	Cucin’s teachings above fail to teach the RFID tag being provided at the lid part.
	With respect to claim 1, Radjy discloses in paragraph 0079 smart cap system 200 includes a radio frequency identification (RFID) device 246. RFID device 246 transmits a unique identifier associated with smart cap system 200. For example, RFID device 246 may be attached to, or embedded in, an internal or external surface of cap 225. Paragraph 0089 further teaches the RFID tag in each cap can include unique identifier.
	In view of Radjy’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to place the Cucin’s RFID tag on the lid part as is taught by Radjy. One would be motivated to position the tag on the cap or lid as to clearly identify the placement of the tag thereby facilitating the recognition of a tube with a missing tag.

	With respect to claim 1, Furrer discloses in paragraph 0079, a sample tube 212 including a passive RFID tag for communicating with an RFID reader.
	In view of Furrer’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to specifically use a passive antenna in the RFID tag taught by Cucin in combination with Radjy. One would be motivated to use a passive tag in order to reduce the size of the tag by not requiring a battery.
5.	Claims 2, 3, 6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cucin in combination with Radjy and Furrer, and in further view of Kastury et al (2011/0263461), hereinafter Kastury.
	Cucin’s teachings in combination with the teachings of Radjy and Furrer are disclosed above, including a positioning part (notch) that determines a position of the RFID tag (claims 2 and 3) and scanning means recited in claim 11. The combination however fails to teach a well plate having a well holder in which the tube is disposed and further fails to teach the material specifically being selected from polypropylene, polystyrene, and acrylic resin.
	With respect to claims 2 and 9, Kastury discloses in paragraph 0041, a plate containing multiple wells for collecting and storing tubes.
	With respect to claim 6, Kastury discloses using a thermoductive material for the plates being polypropylene.
.
Allowable Subject Matter
6.	Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s reason for allowance: Although Cucin in combination with Radjy Furrer and Kastury teach a PCR tube comprising a tube body with an opening, a collar and removable lid, and an RFID tag provided at the collar part of the lid, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 12-17 of the present claimed invention. Specifically, prior art fails to teach the RFID sample management system, further comprising determination means for determining whether or not next processing of the cell within the tube body is to be performed; and display means for displaying the cell determined to be subjected to the next processing by the determination means or the claimed RFID sample management method comprising a first writing step of writing at least any one of information of a cell to be fractionated or arrangement information of a tube body disposed on a well plate, in the RFID tag of the PCR tube; a step of fractionating the cell in the PCR tube disposed on the well plate; a 
Response to Arguments
7.	Applicant’s arguments with respect to claims 1, 2, 4, 5, and 13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
8.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
September 16, 2021